Citation Nr: 9914657	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a fracture of vertebra C-2, currently rated as 
60 percent disabling.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1980.

This appeal arises from a rating decision of January 1996 
from the San Juan, Puerto Rico, Regional Office (RO).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no spinal cord involvement from the fracture of 
vertebra C2.

3.  There is deformity of the vertebral body of C2.


CONCLUSION OF LAW

The criteria for an additional 10 percent disability rating 
for deformity of the vertebral body of C2 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The RO sent the veteran a statement of the case in June 1996.  
However, this document did not provide a summary of the 
pertinent laws and regulations applicable to the increased 
rating issue.  Additionally, after additional evidentiary 
development and the November 1998 rating decision, the 
veteran was not provided with a supplemental statement of the 
case.  However, since a favorable decision is being rendered, 
the veteran will not be prejudiced by the Board proceeding 
with a decision on this appeal.

In a rating decision in March 1981, service connection for 
"Residuals, trauma cervical region; myositis cervicodorsal 
paravertebral muscles" was granted with a 10 percent rating 
assigned.  A rating decision in November 1989 increased the 
disability rating to 30 percent.  The rating decision in 
January 1996 increased the disability rating to 40 percent 
for "residuals fracture C-2, cervical paravertebral and 
upper back; herniated nucleus pulposus at C3-C4 and C5-C6; 
C8-T1 radiculopathy with weakness of both hand grip 
muscles."  A rating decision in November 1998 increased the 
disability rating to 60 percent.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Under the criteria of Diagnostic Code 5285 for the residuals 
of a fracture of a vertebra, a 100 percent rating is 
warranted with cord involvement, bedridden, or requiring long 
leg braces.  Without cord involvement, abnormal mobility 
requiring neck brace (jury mast) warrants a 60 percent 
rating.  In other cases, the residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).

Under the criteria of Diagnostic Code 5293 for intervertebral 
disc syndrome, a 60 percent rating is the maximum disability 
rating that is available.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).

The veteran is currently rated at 60 percent under the 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome.  This is the maximum rating that is available for 
this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).

The April 1995 and October 1996 VA examination reports 
indicate that deformity of the C2 vertebra abutted the 
ventral aspect of the cord but there was no significant cord 
compression.  There is no evidence that the veteran was 
bedridden, required long leg braces, or needed a neck brace 
(jury mast).  Therefore, while the veteran had a vertebral 
fracture, there is no cord involvement and the disability is 
rated based on residual limitation of motion or muscle spasm.  
As noted, the veteran's neck disability is currently rated at 
60 percent under the criteria of Diagnostic Code 5293.  The 
April 1995 and October 1996 VA examination reports note that 
the C2 vertebra was deformed as shown on MRI [magnetic 
resonance imaging].  Therefore, there is demonstrable 
deformity of the vertebral body.  This warrants an additional 
10 percent rating in addition to the 60 percent rating that 
has been assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).

Based on the above, the evidence supports granting an 
additional 10 percent disability rating for deformity of the 
vertebral body of C2.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293 (1998).


ORDER

An additional 10 percent disability rating for deformity of 
the vertebral body of C2 is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

